WOODLEY, Judge.
Appellant was adjudged to be in contempt of court by reason of his violation of an injunction against maintaining a common nuisance, and attempts to appeal from the imposition of a fine of $100 for such contempt.
In Lawley v. State, 117 Tex. Cr. R. 14, 36 S.W. (2d) 1035, we said:
“We are concerned with one thing only in the motion and that is the proposition that this court is without jurisdiction of the appeal. No doubt exists as to the correctness of the proposition. An appeal does not lie from a judgment of contempt. Crow v. State, 24 Texas 12; Ex Parte Kilgore, 3 Tex App. 249; Carter v. State, 4 Texas App. 165; Borrer v. State, (Texas Crim. App.), 63 S.W. 630; Borrer v. State, (Texas Crim. App.), 63 S.W. 1133; Long v. State, 82 Texas Crim. Rep. 403, 199 S.W. 619, in which the following language is found. ‘From a judgment of contempt this court can give relief only on writ of habeas corpus *607when the relator is in custody.’ ”
The appeal is dismissed.
Opinion approved by the court.